Citation Nr: 1143223	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel 





INTRODUCTION

The Veteran had active service from February 1974 to February 1978.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Sioux Falls, South Dakota, Regional Office (RO).


FINDINGS OF FACT

1.   Tinnitus was not present in service, an organic disease of the nervous system was not manifest to any degree within one year after discharge from service, and any currently diagnosed tinnitus is not attributable to any event, injury, or disease during service.

2.  A bilateral knee disability, to include arthritis, was not present in service or manifest to any degree within one year after discharge from service, and any currently diagnosed bilateral knee disability, to include arthritis, is not attributable to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A bilateral knee disability was not incurred in or aggravated by service and arthritis of the bilateral knees may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied in this case by way of a letter dated January 2007 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claim for tinnitus and a bilateral knee condition on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's available service treatment and post-service treatment records have been obtained.  In this regard, service treatment records (STRs) associated with the claims file are incomplete and efforts to obtain complete copies of these records were unsuccessful.  Additionally, the Veteran identified potentially outstanding treatment records during his time aboard the U.S.S. John F. Kennedy and at the Oceana Naval Air Station in Virginia Beach, Virginia.  He initially requested these records in conjunction with a prior claim in 1994.  However, no additional records pertaining to the Veteran were found at that time and the Veteran was notified as such.  The Veteran subsequently requested the same records in connection with the current claim in March 2008.  A notation on the Veteran's request indicated that attempts to obtain these records were completed in December 1995.  In light of the foregoing, the Board finds that a reasonable person could be expected to understand that these records were not available.  Moreover, additional attempts to obtain these records will not assist the Veteran in substantiating his service connection claims, particularly where, as here, he has not alleged in-service treatment for tinnitus or a bilateral knee disability.  Rather, the Veteran simply contends that these disabilities are related to his period of active service.  The Veteran has also had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard, 4 Vet. App. 384, 394 (1993).   

The Veteran was also afforded VA examinations in connection with the current claims.  These examinations evaluated the Veteran's tinnitus and bilateral knee disability in conjunction with his prior history and described these disabilities in sufficient detail so the Board's evaluation of them is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis 

The Veteran contends that his currently diagnosed tinnitus and bilateral knee disability are related to his period of active service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  Service connection for certain disabilities, including arthritis and organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 C.F.R. § 3.309(a) (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. 49, 55-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Preliminarily, the Board acknowledges that in cases where, as here, the Veteran's service records have been lost or destroyed, the Board has a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the missing service records.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  STRs associated with the claims file are negative for a diagnosis of or treatment for tinnitus or a bilateral knee disability and there is no evidence of such within one year after discharge from service.

The first pertinent post-service evidence of record is dated August 1993, nearly 15 years after discharge from service.  The Veteran reported occasional tinnitus during a VA audiological examination.  He indicated that the tinnitus was "not bothersome" to him.  The Veteran was also afforded a VA general medical examination in October 1993.  A physical examination of the Veteran's ears and musculoskeletal system was negative.  The Veteran was, however, noted to be morbidly obese which resulted in limitation of flexion.

The Veteran sought private care at the Sioux Valley Clinic in September 2005 for the purpose of establishing care.  He reported feeling that his right ear was plugged.  The diagnosis was otitis.  A follow-up note dated that same month diagnosed right otitis media and right external otitis.

The Veteran was afforded a VA audiology examination in May 2006.  The results of audiometric testing were interpreted to show mild to severe bilateral sensorineural hearing loss.  No references to tinnitus were contained in the examination report.  

The Veteran reported bilateral knee pain "for the past couple of weeks" in a VA treatment record dated December 2006.  The assessment was right knee pain, probable degenerative joint disease or tendonitis.  An x-ray of the right knee was subsequently interpreted to show mild degenerative changes.  

The Veteran's VA internist submitted a statement in support of the Veteran's claim dated January 2007 in which the internist indicated that the Veteran had osteoarthritis.  Consequently, the internist stated that the Veteran should not participate in kneeling exercises, and should avoid running or walking long distances, as well as limit the frequency with which he climbed the stairs.  

In a March 2007 VA audiology examination, the Veteran reported a history of intermittent ringing in the ears for the past nine to ten years.  The pitch and volume of the tinnitus, according to the Veteran, became louder in the past few years.  The Veteran denied any significant changes in his hearing sensitivity since the May 2006 examination.  Audiometric testing was interpreted to show normal hearing sloping to severe sensorineural hearing loss bilaterally.  The audiologist expressed the opinion that the Veteran's currently diagnosed tinnitus was less likely than not related to his military noise exposure.  In support of this contention, the audiologist noted that the Veteran, by his own account, reported onset of tinnitus several years after discharge from service.  A follow-up VA audiology examination found the Veteran to have mild to severe sensorineural hearing loss bilaterally, but no references to tinnitus were contained in the examination report.  See March 2008 VA audiology report.       

The Veteran returned to VA in June 2007 with reports of persistent bilateral knee pain.  X-rays of the left knee were interpreted to be normal, while x-rays of the right knee was interpreted to show small joint effusion.  In December 2007, the Veteran reported increased left knee pain.  X-rays were interpreted to show marked osteoarthritis of the knees bilaterally.  The diagnosis was severe osteoarthritis. 

In June 2008, a VA examiner expressed the opinion that it was less than likely that the Veteran's currently diagnosed bilateral knee disability was related to his period of active duty.  Specifically, the examiner noted that the first evidence of pertinent disability was dated December 2006, nearly 30 years after discharge from service.  In addition, records generated contemporaneously to the December 2006 episode of care indicated that, by the Veteran's own account, his symptoms began weeks earlier. 

The preponderance of the evidence is against a finding of service connection for tinnitus or a bilateral knee disability in this case.  As noted above, the Veteran's STRs are completely negative for a diagnosis of or treatment for tinnitus or a bilateral knee disability, to include arthritis, and there is no evidence of such within one year after discharge from service.  Rather, the first evidence of pertinent disability is dated many years after discharge from service.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the lapse of several years between discharge from active service and onset of the Veteran's tinnitus and bilateral knee disability is evidence against the claims.  Furthermore, although the Veteran has a currently diagnosed tinnitus and a bilateral knee disability, the most probative evidence of record does not link these disabilities to his period of active service.

On the contrary, VA examiners in March 2007 and June 2008 concluded neither the Veteran's tinnitus nor his bilateral knee disability was related to his period of active service,  The March 2007 audiologist noted that the Veteran, by his own account, stated that the onset of his tinnitus was several years after discharge from service. Similarly, the June 2008 examiner noted that the Veteran did not allege, nor did the records reflect injury to the knees in service.  Rather, the Veteran, by his own account, stated that the onset of his bilateral knee pain (and subsequently diagnosed disability) was December 2006, several years after discharge from service.  The Board finds these opinions to be highly probative evidence on the issue of service connection.  The examiners provided a rationale for the stated opinion and relied on their professional training and expertise, an interview with and examination of the Veteran (including consideration of his etiological contentions), and a review of the claims file (including pertinent medical history) before reaching these conclusions.

The Veteran has also submitted statements in support of the current claim in which he attributed his currently diagnosed tinnitus and bilateral knee disability to his period of active service.  The United States Court of Appeals for Veterans Claims has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009); Charles v. Principi, 16 Vet. App. 370, 374 (2002).
Here, the Veteran is capable of observing symptoms related to his symptoms such as ringing or buzzing in his ears and bilateral knee pain, and the Board ultimately finds the Veteran's statements in this regard to be competent.  But, he is not competent (i.e., professionally qualified) as a lay person to diagnose a bilateral knee disability or offer an opinion as to the cause of tinnitus or a bilateral knee disability, and its relationship to service, if any.  Moreover, the competent, probative evidence of record, which includes VA examination reports, is negative to the claims and service connection on a direct or presumptive basis is not warranted. 

Even assuming that the Veteran is competent to offer such diagnoses and etiological opinions, and the Board were to find such statements credible and probative, the Board finds that any such lay statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In contrast, the VA medical opinions were based on the professional expertise and training of the examiners, a physical examination of and interview with the Veteran, a review of pertinent records and medical history, and an opinion with supporting rationale was provided.  Accordingly, the lay statements of record are outweighed by the March 2007 and June 2008 VA medical opinions.

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of symptomatology in this case.  The Veteran's available STRs were negative for a diagnosis of or treatment for tinnitus or a bilateral knee disability in service or within one year after discharge from service.  Furthermore, the Veteran does not allege, and the evidence of record does not reflect, a continuity of tinnitus or bilateral knee symptoms since discharge from service.  To the extent that the Veteran's representative attempted in September 2011 to advance argument regarding a purported continuity of symptoms since service, the objective medical evidence of record, including the Veteran's own account of the onset of his disabilities, specifically refutes any such argument.  Moreover, even though a continuity of symptoms argument would be competent, credible and probative, the Board finds that it is outweighed by the more probative medical evidence.  Again, the March 2007 and June 2008 VA opinions are more probative than any assertions regarding a continuity of symptoms because the opinions were based on a review of the history as provided by the Veteran, a physical examination, and an opinion with supporting rationale was provided.

As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing diagnosed tinnitus and a bilateral knee disability, including arthritis, but the preponderance of the evidence is against finding that there is a link between these disabilities, which first manifested many years after discharge from service, and the Veteran's period of active service.  In fact, the VA examiners specifically found no link between these current disabilities and the Veteran's period of active service.  Accordingly, service connection for tinnitus and a bilateral knee disability is not warranted and these claims, therefore, must be denied.

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable in this case.

(CONTINUED ON NEXT PAGE) 


ORDER

Service connection for tinnitus is denied. 

Service connection for a bilateral knee disability, to include arthritis, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


